Birdsong, Presiding Judge.
Applicant has failed to carry his burden of demonstrating tha his application should be granted, within the meaning of Harper v. Harper, 259 Ga. 246 (378 SE2d 673); accordingly, his application fo discretionary appeal is denied. However, examination of the order c the trial court reveals a procedural deficiency in that said order doe not contain a specific finding as to the conduct that authorized th award under OCGA § 9-15-14. See generally MacDougald v. Phillips 262 Ga. 778 (425 SE2d 652); Coker v. Mosley, 259 Ga. 781 (387 SE2d *763135). Accordingly, this case is remanded with direction that the trial court either include in its order findings of the conduct that authorized the award or vacate its order. Porter v. Felker, 261 Ga. 421, 422 (3) (405 SE2d 31).
Decided October 4, 1994.
Garner, Reynolds & Pruitt, Michael E. Garner, for appellant.
William B. Hardegree, for appellees.
In aid of our jurisdiction and to protect our judgment following amendment or vacation of the order, the parties may timely, submit an application for discretionary appeal of the resulting order of the trial court. Ga. Const, of 1983, Art. VI, Sec. I, Par. IV.

Application denied and remanded with direction.


Blackburn and Ruffin, JJ., concur.